DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All of the subject matter of claim 2 is included in the body of claim 1. Accordingly, claim 2 fails to further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2015-129504 to Nakagawa (hereinafter referred to as Nakagawa) reference will be made to US 2016/0305452 to Nakagawa et al. as an English language equivalent.
In reference to claims 1 and 2 Nakagawa discloses the claimed invention including:
An outdoor unit (600) for an air conditioner including a blowing apparatus (7), the blowing apparatus comprising (see the embodiment described in figures 1-2 including the modified bellmouth shape of figure 4): 
a housing (5) including a wall (9a) in which an outlet is formed (see figure 2(b)); 
a propeller fan (71) positioned in the inside of the housing (5), the propeller fan facing the outlet; and
 a diffuser (9) positioned at a discharging side of the propeller fan (71, see figure 2b), and forming the outlet, wherein the diffuser comprises an inclined surface (91) inclined with respect to a rotation axis (C) of the propeller fan (71, see figure 3b), and an inclination angle of the inclined surface to the rotation axis of the propeller fan changes according to a circumferential direction of the diffuser [0077], wherein the inclination angle of the inclined surface is a maximum angle in an area in which an inlet does not exist (as inferred from figures 1b and 2b, air inlets are located on the front and side portions of the casing 5 and an inlet does not exist on the rear side of the casing. When the first embodiment is modified to include bellmouth of figure 4a, the interior corners of the modified bellmouth will be adjacent the rear wall which does not include an inlet. Nakagawa discloses that the angles are at a maximum in a corner in the embodiment of figure 4a. Accordingly, this embodiment would include a maximum angle where an inlet 
To make it easier to understand the relationship between the outdoor unit when modified to include the bellmouth of figure 4a, a visual representation of the embodiment of the modification is provided below.

    PNG
    media_image1.png
    850
    817
    media_image1.png
    Greyscale

In reference to claim 3, Nakagawa discloses the claimed invention including:

In reference to claim 4, Nakagawa discloses the claimed invention including:
the housing (5) comprises a rear wall, a left wall, and a right wall (see annotated figure above with respect to claim 1), the left wall and the right wall being located on both sides of the rear wall (see above), and wherein the inlet is formed in the right wall (see above). 
In reference to claim 6,  Nakagawa discloses the claimed invention including:
the housing (5) comprises a front panel (9a) forming the front wall, and the diffuser (9) is integrated into the front panel, see figure 4a.
In reference to claim 7,  Nakagawa discloses the claimed invention including:
the inclined surface (91) comprises a maximum inclination portion (corners) with a maximum inclination angle [0077].
In reference to claim 8,  Nakagawa discloses the claimed invention including:
the maximum inclination portion (corners) is formed in one end (left end as viewd from figure 4a) of the inclined surface (91).
In reference to claim 9,  Nakagawa discloses the claimed invention including:
the front wall (9) is in the shape of a polygon with a plurality of corners (see figure 4a), and at least two maximum inclination portions are positioned to correspond to neighboring corners among the plurality of corners.
In reference to claim 10,  Nakagawa discloses the claimed invention including:
the front wall (9) is in the shape of a polygon with a plurality of corners, (see figure 4a), and at least two maximum inclination portions are positioned to correspond to the most distant corners among the plurality of corners (diagonally).
In reference to claim 11,  Nakagawa discloses the claimed invention including:
a heat exchanger (6) formed along the inlet to correspond to the inlet, see figure 1.

Claims 12-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0224135 to Yamamoto et al., hereinafter referred to as Yamamoto.
In reference to claim 12, Yamamoto discloses the claimed invention including:
An outdoor unit (10) for an air conditioner including a blowing apparatus, the blowing apparatus comprising: 
a housing (1) in which an inlet (1ba) and an outlet (1aa) are formed; 
a propeller fan (3) positioned in the inside of the housing, and configured to discharge air inhaled through the inlet through the outlet; and 
a diffuser (4) positioned at a discharging side in front of the propeller fan, and including an opening (4e), wherein a radius of an end of the opening of the diffuser in a radial direction of the propeller fan changes according to a circumferential direction of the diffuser see MinIP and MaxIP below.

    PNG
    media_image2.png
    589
    774
    media_image2.png
    Greyscale

the radius is a maxium value (MaxIP bottom left corner as above) in an area in which the inlet (1ca) does not exist in the housing. Note that the entirety of panel (1a) is located in an area where the inlet does not exist in the housing as shown in the annotated reference below.

    PNG
    media_image3.png
    448
    830
    media_image3.png
    Greyscale

		and a minimum value in an area adjacent (next to) to the inlet. Note the radius as the MinIP left side is adjacent the inlet (1ba)
In reference to claim 13, Yamamoto discloses the claimed invention including:
the end of the opening of the diffuser comprises a maximum inclination portion (MaxIP) in which the radius of the end of the opening of the diffuser is a maximum value (see annotated figure with respect to claim 12 above).
In reference to claim 14, Yamamoto discloses the claimed invention including:
the maximum inclination portion (MaxIP ) is positioned in a first area (bottom left corner as above) corresponding to an area in which the inlet (1ca) does not exist in the housing. Note that the entirety of panel (1a) is located in an area where the inlet does not exist in the housing as shown in the annotated reference below.

    PNG
    media_image3.png
    448
    830
    media_image3.png
    Greyscale

In reference to claim 15, Yamamoto discloses the claimed invention including:
the maximum inclination portion (MaxIP) is positioned in a second area (top right) that is opposite to the first area (bottom left) as defined in the annotated reference with respect to claim 12..
In reference to claim 16, Yamamoto discloses the claimed invention including:
the end of the opening of the diffuser comprises a minimum inclination portion (MinIP) with a minimum radius, and a distance from the maximum inclination portion (MaxIP) of the first area (bottom left) to the minimum inclination portion is different from a distance from the maximum inclination portion of the second area (top right) to the minimum inclination portion, see annotated reference above with respect to claim 12 . 
In reference to claim 17, Yamamoto discloses the claimed invention including:
the housing (1) comprises a front wall (1a) in which the outlet is formed (1aa), the front wall is in the shape of a polygon with a plurality of corners, see figure 1, and at least two maximum inclination portions are positioned to correspond to neighboring 
In reference to claim 18, Yamamoto discloses the claimed invention including:
the housing (1) comprises a front wall (1a) in which the outlet (1aa) is formed, the front wall is in the shape of a polygon with a plurality of corners, see figure 1, and at least two maximum inclination portions (top right, bottom left) are positioned to correspond to the most distant corners among the plurality of corners.
In reference to claim 19, Yamamoto discloses the claimed invention including:
the housing (1)  comprises a front wall (1a) in which the outlet (1aa) is formed, and a left wall (1b) and right wall (1b) located in both sides of the front wall (1a), and the maximum inclination portion (MaxIP) is positioned to correspond to a corner that is most adjacent to at least one of the left wall and the right wall (at s2).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The amendment to claim 19 has successfully overcome the rejection of claim 19 under 35 USC 112(b). Accordingly, the rejection has been withdrawn.
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant arguments with respect to claim 12 have been considered but is respectfully not found persuasive. Applicant argues that Yamamoto fails to disclose  the sizes of the angles 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSEY D BAUER/Primary Examiner, Art Unit 3763